DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
Lines 2-3, which recite the limitation “a greenhouse enclosure comprises an internal space, wherein the greenhouse enclosure configured for generating…” should read “a greenhouse enclosure comprising an internal space, wherein the greenhouse enclosure is configured for generating…”
Lines 11-12, which recite the limitation “…facilitates heat exchange between the coolant and the interior space to condensing of the water vapor” should read “…facilitates heat exchange between the coolant and the interior space to condense the water vapor.”
Lines 30-31, which recite the limitation “…the at least one cooling dispensing actuator…” should read “…the at least one coolant dispensing actuator…”
Lines 33-34, which recite the limitation “…and the at least coolant sensor data…” should read “…and the at least one coolant sensor data…”
Lines 36-38, which recite the limitation “…wherein at least one of the at least one coolant dispenser, at least one cooling dispensing actuator, at least one sunshade actuator, and the processing device…” should read “…wherein at least one of the at least one coolant dispenser, the at least one coolant dispensing actuator, the at least one sunshade actuator, and the processing device…” 
Claim 2
Line 5, which recites the limitation “at least one sunshade actuator…” should read “the at least one sunshade actuator…”
Claim 14 is objected to because of the following informalities:
Lines 2-3, which recite the limitation “a greenhouse enclosure comprises an internal space, wherein the greenhouse enclosure configured for generating…” should read “a greenhouse enclosure comprising an internal space, wherein the greenhouse enclosure is configured for generating…”
Lines 25-26, which recite the limitation “…facilitates heat exchange between the coolant and the interior space to condensing of the water vapor” should read “…facilitates heat exchange between the coolant and the interior space to condense the water vapor.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one command" in line 19.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination on the merits, it is being 
Claim 1 recites the limitation "the at least one sunshade actuator" in line 31.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination on the merits, it is being interpreted that the processing device is communicatively coupled to at least one of the at least one coolant dispensing actuator and at least one sunshade actuator.
Claims 2-13 are rejected for being dependent on a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10-11, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brault et al (US-20190029187-A1) in view of Bowman et al (US-20190063786-A1) and Lloyd (US-20170238477-A1).
Regarding claim 1, Brault et al discloses a system for facilitating artificial climate control, the system comprising:
an internal space (202) (page 4, [0068]);
page 2, [0034], lines 1-2), wherein the condensation assembly comprises:
at least one coolant dispenser configured for dispensing a coolant (page 2, [0034], lines 3-6),
a heat exchanger fluidly coupled with the at least one coolant dispenser, wherein the heat exchanger is configured for receiving the coolant from the at least one coolant dispenser, wherein the heat exchanger facilitates heat exchange between the coolant and the interior space to condense the water vapor (pages 10-11, [0160]);
a coolant sensor configured for generating at least one coolant data, wherein the at least one coolant sensor is configured for detecting at least one coolant parameter (page 2, [0034], lines 6-8); and
at least one coolant dispensing actuator operably coupled to the at least one coolant dispenser, wherein the at least one coolant dispensing actuator is configured for controlling the dispensing of the coolant (page 10, [0154]) based on the at least one command;
	at least one sensor configured for generating at least one sensor data, wherein the at least one sensor is configured for detecting at least on internal environment parameter associated with the interior space (page 2, [0034], lines 8-10); and
	a processing device communicatively coupled to each of the at least one sensor and the coolant sensor, wherein the processing device is communicatively coupled to at least one of the at least one coolant dispensing actuator (page 2, [0034], lines 10-24; page 9, [0138]; page 10, [0154]-) wherein the processing device is configured for: 
analyzing at least one of the at least one sensor data and the at least one coolant sensor data (page 2, [0034], lines 10-24); and
page 9, [0138]; page 10, [0154])-.
Brault et al does not disclose: 
that the internal space is formed by a greenhouse enclosure, wherein the greenhouse enclosure is configured for generating a greenhouse effect; 
a water collection compartment fluidly coupled with the condensation assembly, wherein the water collection compartment is configured for storing water upon condensing of the water vapor;
a processing device communicatively coupled to at least one sunshade actuator; and
wherein at least one of the at least one coolant dispenser, the at least one coolant dispensing actuator, the at least one sunshade actuator, and the processing device is electrically powered by a power source. 
Bowman et al discloses a plant cultivation system comprising a water collection compartment fluidly coupled with a condensation assembly, wherein the water collection compartment is configured for storing water upon condensing of water vapor (page 2, [0019]-[0020]), wherein the system is electrically powered by a power source (page 4, [0046]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Brault et al with the water collection compartment and electrical power source as disclosed by Bowman et al for the benefit filtering and reusing collected water (Bowman et al: page 2, [0022]; page 4, [0050]), and minimizing system costs (page 3, [0036]). 
page 1, [0004] and [0007]) and a processing device communicatively coupled to at least one sunshade actuator (page 4, [0047]; claims 6 and 7). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Brault et al with the greenhouse and processing device communicatively coupled to at least one sunshade actuator as disclosed by Lloyd for the benefit of providing the necessary light energy to plants to achieve photosynthesis (Lloyd: page 1, [0004]) and adapting to environmental conditions (page 1, [0019]). 
	Regarding claim 2, Brault et al as modified above in view of Bowman et al and Lloyd teaches a system for facilitating artificial climate control comprising at least one sunshade panel (Lloyd: 22 and 32) configured for blocking light from entering the interior space, wherein the at least one sunshade panel is movably coupled to the greenhouse enclosure using a sunshade connection mechanism (Lloyd: 26, 28, 36, and 38) (Lloyd: page 1, [0007]); and the at least one sunshade actuator operably coupled to the at least one sunshade panel (Lloyd: claim 6), wherein the at least one sunshade actuator is configured for transitioning the at least one sunshade panel through two or more operational states based on at least one command, wherein the at least one sunshade panel in an open operational state of the two or more operational states allows the light to enter the interior space, wherein the at least one sunshade panel in a closed operational state of the two or more operational states blocks the light to enter the interior space (Lloyd: abstract; page 1, [0007]; page 4, [0047]).
	Regarding claim 3, Brault et al as modified above in view of Bowman et al and Lloyd teaches a system for facilitating artificial climate control wherein the at least one sunshade panel is characterized by a geometrical contour, wherein the geometrical contour comprises one of a triangle, square, and a rectangle (Lloyd: page 2, [0035], lines 1-5). 
claim 6, Brault et al as modified above in view of Bowman et al and Lloyd teaches a system for facilitating artificial climate control wherein the sunshade connection mechanism comprises one of a plate hinge, a roll side hinge, a motorized geared roll side hinge, and a geared roll side hinge (Lloyd: page 4, [0044]-[0045]).
	Regarding claim 10, Brault et al as modified above in view of Bowman et al and Lloyd teaches a system for facilitating artificial climate control further comprising a vegetation sensor configured for sensing a health condition of vegetation disposed in the interior space (Brault et al: page 9, [0139]-[0140], wherein humidity, water vapor, and temperature effect a health condition of vegetation), wherein the vegetation sensor is communicatively coupled with the processing device (Brault et al: page 9, [0139]-[0140]), wherein the generating of the at least one command is further based on the sensing of the health condition (Brault et al: page 9, [0137]). 
	Regarding claim 11, Brault et al as modified above in view of Bowman et al and Lloyd teaches a system for facilitating artificial climate control wherein the heat exchanger comprises a conduit configured for allowing passage of the coolant (Brault et al: page 9, [0133]). 
Regarding claim 14, Brault et al discloses a system for facilitating artificial climate control, the system comprising:
an internal space (202) (page 4, [0068]);
a condensation assembly configured for condensing water vapor present in the interior space (page 2, [0034], lines 1-2), wherein the condensation assembly comprises:
at least one coolant dispenser configured for dispensing a coolant (page 2, [0034], lines 3-6),
a heat exchanger fluidly coupled with the at least one coolant dispenser, wherein the heat exchanger is configured for receiving the coolant from the at least one coolant dispenser, pages 10-11, [0160]);
a coolant sensor configured for generating at least one coolant data, wherein the at least one coolant sensor is configured for detecting at least one coolant parameter (page 2, [0034], lines 6-8); and
at least one coolant dispensing actuator operably coupled to the at least one coolant dispenser, wherein the at least one coolant dispensing actuator is configured for controlling the dispensing of the coolant (page 10, [0154]) based on the at least one command;
	at least one sensor configured for generating at least one sensor data, wherein the at least one sensor is configured for detecting at least on internal environment parameter associated with the interior space (page 2, [0034], lines 8-10); and
	a processing device communicatively coupled to each of the at least one sensor and the coolant sensor, wherein the processing device is communicatively coupled to at least one of the at least one coolant dispensing actuator (page 2, [0034], lines 10-24; page 9, [0138]; page 10, [0154]-) wherein the processing device is configured for: 
analyzing at least one of the at least one sensor data and the at least one coolant sensor data (page 2, [0034], lines 10-24); and
generating the at least one command based on the analyzing (page 9, [0138]; page 10, [0154])-.
Brault et al does not disclose: 
that the internal space is formed by a greenhouse enclosure, wherein the greenhouse enclosure is configured for generating a greenhouse effect; 

at least one sunshade actuator operably coupled to the at least one sunshade panel, wherein the at least one sunshade actuator is configured for transitioning the at least one sunshade panel through two or more operational states based on at least one command, wherein the at least one sunshade panel in an open operational state of the two or more operational states allows the light to enter the interior space, wherein the at least one sunshade panel in a closed operation state of the two or more operational sates blocks the light to enter the interior space;
a water collection compartment fluidly coupled with the condensation assembly, wherein the water collection compartment is configured for storing water upon condensing of the water vapor;
a processing device communicatively coupled to at least one sunshade actuator; and
a power source configured for powering at least one of the at least one coolant dispenser, at least one cooling dispensing actuator, at least one sunshade actuator, and the processing device. 
Bowman et al discloses a plant cultivation system comprising a water collection compartment fluidly coupled with a condensation assembly, wherein the water collection compartment is configured for storing water upon condensing of water vapor (page 2, [0019]-[0020]), wherein the system is electrically powered by a power source (page 4, [0046]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Brault et al with the water collection compartment and electrical power source as disclosed by Bowman et al for the benefit filtering and reusing collected water (Bowman et al: page 2, [0022]; page 4, [0050]), and minimizing system costs (page 3, [0036]). 

an internal space, wherein the greenhouse enclosure is configured for generating a greenhouse effect (page 1, [0004] and [0007]);
at least one sunshade panel (22 and 23) configured for blocking light from entering the interior space, wherein the at least one sunshade panel is movably coupled to the greenhouse enclosure using a sunshade connection mechanism (26, 28, 36, and 38) (page 1, [0007]);
at least one sunshade actuator operably coupled to the at least one sunshade panel (claim 6), wherein the at least one sunshade actuator is configured for transitioning the at least one sunshade panel through two or more operational states based on at least one command, wherein the at least one sunshade panel in an open operational state of the two or more operational states allows the light to enter the interior space, wherein the at least one sunshade panel in a closed operation state of the two or more operational sates blocks the light to enter the interior space (abstract; page 1, [0007]; page 4, [0047]);
  a processing device communicatively coupled to at least one sunshade actuator (page 4, [0047]; claims 6 and 7); and
a power source configured for powering at least one of the at least one coolant dispenser, at least one cooling dispensing actuator, at least one sunshade actuator, and the processing device (page 1, [0017]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Brault et al with the greenhouse, sunshade panel, sunshade actuator, processing device communicatively coupled to at least one sunshade actuator, and power source as disclosed by Lloyd for the benefit of providing the necessary light energy to plants to achieve photosynthesis (Lloyd: page 1, [0004]) and adapting to environmental conditions (page 1, [0019]). 
claim 19, Brault et al as modified above in view of Bowman et al and Lloyd teaches a system for facilitating artificial climate control further comprising a vegetation sensor configured for sensing a health condition of vegetation disposed in the interior space (Brault et al: page 9, [0139]-[0140], wherein humidity, water vapor, and temperature effect a health condition of vegetation), wherein the vegetation sensor is communicatively coupled with the processing device (Brault et al: page 9, [0139]-[0140]), wherein the generating of the at least one command is further based on the sensing of the health condition (Brault et al: page 9, [0137]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brault et al (US-20190029187-A1) in view of Bowman et al (US-20190063786-A1) and Lloyd (US-20170238477-A1) and further in view of Fence et al (US-20170071139-A1).
Regarding claim 4, Brault et al as modified above in view of Bowman et al and Lloyd does not teach a system for facilitating artificial climate control wherein the at least one sunshade panel comprises at least one of at least one light panel, at least one breeze fan panel, at least one vent panel, at least one heating panel, and at least one shield window panel. 
Fence et al discloses a system for facilitating climate control wherein at least one sunshade panel comprises at least one shield window panel (page 6, [0069], “shade panels”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Brault et al as modified above in view of Bowman et al and Lloyd with the shield window panel as disclosed by Fence et al for the benefit of controlling the amount of sunlight let through the windows (Fence et al: page 1, [0002]). 

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brault et al (US-20190029187-A1) in view of Bowman et al (US-20190063786-A1) and Lloyd (US-20170238477-A1) and further in view of Niederer (EP-2730738-A1) (see attached translation for page and line references).
Regarding claims 5 and 17, Brault et al as modified above in view of Bowman et al and Lloyd does not disclose a system for facilitating artificial climate control wherein the at least one sunshade panel comprises at least one sunshade sensor communicatively coupled with the processing device, wherein the at least one sunshade sensor is configured for sensing the two or more operational states associated with the at least one sunshade panel, wherein the generating of the at least one command is based on the sensing of the two or more operational states. 
Niederer discloses a system for facilitating climate control wherein at least one sunshade panel comprises at least one sunshade sensor communicatively coupled with a processing device, wherein the at least one sunshade sensor is configured for sensing two or more operational states associated with the at least one sunshade panel, wherein the generating of the at least one command is based on the sensing of the two or more operational states (page 17, [0031]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Brault et al as modified above in view of Bowman et al and Lloyd with the sunshade sensor as disclosed by Niederer for the benefit of providing cover in a controlled manner (page 2, [0006], lines 125-127). 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brault et al (US-20190029187-A1) in view of Bowman et al (US-20190063786-A1) and Lloyd (US-20170238477-A1) and further in view of Ma (CN-108174722-A) (see attached translation for page and line references).
claims 7 and 15, Brault et al as modified above in view of Bowman et al and Lloyd does not teach a system for facilitating artificial climate control comprising a water dispenser coupled with the water collection compartment for dispensing the water for drip irrigation. 
Ma discloses a system for cultivating crops comprising a water dispenser coupled with a water collection compartment for dispensing water for drip irrigation (pages 5-6, [0028]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Brault et al as modified above in view of Bowman et al and Lloyd with the water dispenser coupled with a water collection compartment as disclosed by Ma for the benefit of effectively saving water resources (Ma: page 4, [0020]). 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brault et al (US-20190029187-A1) in view of Bowman et al (US-20190063786-A1) and Lloyd (US-20170238477-A1) and further in view of Ohura et al (WO-2011125382-A1) (see attached translation for page and line references).
Regarding claims 8 and 16, Brault et al as modified above in view of Bowman et al and Lloyd does not teach a system for facilitating artificial climate control comprising a humidifier configured for humidifying the interior space. 
Ohura et al discloses a system for facilitating artificial climate control comprising a humidifier configured for humidifying an interior space (page 6, [0040], lines 1-3). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Brault et al as modified above in view of Bowman et al and Lloyd with the humidifier as disclosed by Ohura et al for the benefit of maintaining an environment with the desired conditions for plant growth to increase plant yield. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brault et al (US-20190029187-A1) in view of Bowman et al (US-20190063786-A1) and Lloyd (US-20170238477-A1) and further in view of Wang (US-20090013596).
Regarding claims 9 and 18, Brault et al as modified above in view of Bowman et al and Lloyd does not teach a system for facilitating artificial climate control wherein the power source comprises a rechargeable power source, wherein the at least one sunshade panel comprises a solar panel configured for generating electric power, wherein the electric power charges the rechargeable power source.
Wang discloses a plant cultivation system wherein the power source comprises a rechargeable power source, wherein a sunshade panel comprises a solar panel configured for generating electric power, wherein the electric power charges the rechargeable power source (page 3, [0024]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Brault et al as modified above in view of Bowman et al and Lloyd with the rechargeable power source and solar panel as disclosed by Wang for the benefit of minimizing operation costs. 

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brault et al (US-20190029187-A1) in view of Bowman et al (US-20190063786-A1) and Lloyd (US-20170238477-A1) and further in view of Filippenko et al (RU-2710010-C2) (see attached translation for page and line references).
Regarding claims 12 and 20, Brault et al as modified above in view of Bowman et al and Lloyd does not teach a system for facilitating artificial climate control comprising a communication device, 
Filippenko et al discloses a system for facilitating artificial climate control comprising a communication device, wherein the communication device is configured for receiving at least one weather data from at least one first external device, wherein a processing device is further configured for analyzing the at least one weather data, wherein the generating a command is based on the analyzing of the at least one weather data (page 1, [0002], lines 32-37; pages 5-6, [0008], lines 198-201 and 209-214).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Brault et al as modified above in view of Bowman et al and Lloyd with the communication device as disclosed by Filippenko et al for the benefit of increasing greenhouse efficiency in an economical way (Filippenko: page 1, [0002], lines 25-26). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brault et al (US-20190029187-A1) in view of Bowman et al (US-20190063786-A1), Lloyd (US-20170238477-A1), and Filippenko et al (RU-2710010-C2), and further in view of Han et al (WO-2021015468-A2).
Regarding claim 13, Brault et al as modified above in view of Bowman et al, Lloyd, and Filippenko et al does not teach a system for facilitating artificial climate control wherein the processing device is configured for generating an emergency weather notification based on the analyzing of the at 
Han et al discloses a plant cultivation system wherein a processing device is configured for generating an emergency weather notification based on the analyzing of at least one weather data, wherein a communication device is configured for transmitting the emergency weather notification to at least one second external device (pages 16-17, [0035], lines 658-671).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Brault et al as modified above in view of Bowman et al, Lloyd, and Filippenko with the emergency weather notification as disclosed by Han et al for the benefit of preventing harsh conditions from adversely effecting plants, thus increasing plant yield. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Noel US-3393728-A, Shelor et al US-20200000045-A1, Hutto US-20190037780-A1, Shelor US-20150282440-A1, Smith et al US-20180017244-A1, Lys et al US-20190364743-A1, and Assaf US-4869070-A
	These documents present alternative designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to the applicant’s inventive submission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644